187 N.J. Super. 464 (1982)
455 A.2d 508
DAVID J. VITALE, PLAINTIFF-RESPONDENT,
v.
HOTEL CALIFORNIA, INC., T/A HOTEL CALIFORNIA, DEFENDANT, WILLIAM LANZARO, SHERIFF OF MONMOUTH COUNTY, APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted November 29, 1982.
Decided December 8, 1982.
Before Judges BISCHOFF, J.H. COLEMAN and GAULKIN.
Michael D. Farren, attorney for appellant William Lanzaro, Sheriff of Monmouth County.
Rubins & Waldron, attorneys for plaintiff-respondent David J. Vitale (Jeffrey K. Israelow, on the brief).
PER CURIAM.
The judgment under review is affirmed substantially for the reasons expressed by Judge Staller in his opinion reported at 184 N.J. Super. 512 (Law Div. 1982).